 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    JONATHAN MOSZ,                                     No. 2:19-cv-1253 DB P
11                       Plaintiff,
12           v.                                          ORDER
13    Dr. ALLRED,
14                       Defendant.
15

16          Plaintiff, a federal prisoner proceeding pro se, has filed an action alleging that his rights

17   have been violated. Plaintiff states that this action arises under 42 U.S.C. § 1983. This case was

18   originally filed in the United States District Court for the Northern District of California. The

19   Northern District transferred the action to this court where venue is proper. (See ECF No. 4.)

20          The initial filing in this action was captioned: “Complaint for Preliminary Injunction.”

21   (ECF No. 1 at 1.) Petitioner requests an order directing Dr. Allred to provide plaintiff with

22   “specialist recommended tests and medication.” (Id.) Plaintiff has attached various exhibits

23   related to his medical treatment in support of his request.

24   ////

25   ////

26   ////

27   ////

28   ////
                                                        1
 1             The court notes1 that plaintiff has another prisoner civil rights action pending in this

 2   district. See Mosz v. Allred, Case No. 19-cv-1010 DB. The complaint contains allegations

 3   similar to those contained in the initial filing in this action. In both actions, plaintiff alleges that

 4   defendants have violated his rights under the Eighth Amendment by acting indifferent to his

 5   serious medical needs. He further alleges that the defendants have disregarded recommendations

 6   and orders made by a doctor and a specialist. Because it is not immediately clear whether

 7   plaintiff intended to file two distinct lawsuits, the court will instruct plaintiff to indicate whether

 8   he would like to proceed with both actions.

 9             Additionally, plaintiff is warned that duplicative lawsuits filed by litigants proceeding in

10   forma pauperis are subject to dismissal as either frivolous or malicious under 28 U.S.C. §

11   1915(e). See Cato v. United States, 70 F.3d 1103, 1105 n.2 (9th Cir. 1995); see also M.M. v.

12   Lafayette Sch. Dist., 681 F.3d 1082, 1091 (9th Cir. 2012) (“a district court has broad discretion to

13   control its own docket, and that includes the power to dismiss duplicative claims”).

14             Accordingly, IT IS HEREBY ORDERED that:

15             1. Within thirty days of the date of service of this order plaintiff shall either:

16                       a. Inform the court in writing that he would like to proceed with both cases; or

17                       b. File a notice of voluntary dismissal pursuant to Fed. R. Civ. P. 41(a).

18             2. Failure to comply with this order may result in a recommendation that this action be

19                  dismissed.

20   Dated: January 29, 2020
21

22

23
     DB:12
24   DB:1/Orders/Prisoner/Civil.Rights/mosz1253.scrn

25
     1
26     The court may take judicial notice of its own records and the records of other courts. See
     United States v. Howard, 381 F.3d 873, 876 n.1 (9th Cir. 2004); United States v. Wilson, 631
27   F.2d 118, 119 (9th Cir. 1980); see also Fed. R. Evid. 201 (court may take judicial notice of facts
     that are capable of accurate determinate by sources whose accuracy cannot reasonably be
28   questioned).
                                                        2
